FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                    UNITED STATES COURT OF APPEALS August 22, 2008
                                                                  Elisabeth A. Shumaker
                                 TENTH CIRCUIT                        Clerk of Court



 UNITED STATES OF AMERICA,

              Plaintiff-Appellee,
                                                         No. 08-3100
 v.                                              (D.C. No. 07-CV-01339-JTM)
                                                           (D. Kan.)
 JERRY LEE WILLIAMS,

              Defendant-Appellant.


                                      ORDER *


Before O’BRIEN, McKAY, and GORSUCH, Circuit Judges.


      Defendant, a federal prisoner proceeding pro se, seeks a certificate of

appealability to appeal the district court’s denial of his § 2255 habeas petition. In

his habeas petition, Defendant asserted that he received ineffective assistance of

counsel in his federal jury trial for being a felon in possession of a firearm. The

petition contained only one sentence in support: “Counsel did not raise issues in

which he was instructed to raise did not request expert for jury to hear testify.” 1

      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      1
       In his application for a certificate of appealability, Defendant states that
he was asserting in his petition that counsel should have raised a justification
defense and presented expert testimony that Defendant’s fingerprints were not
                                                                       (continued...)
(R. Doc. 102 at 4.) The district court concluded that this conclusory claim did not

warrant relief, noting that Defendant had “supplie[d] no supporting evidence to

show that credible arguments were in fact neglected by counsel or that any expert

testimony was available which would have materially assisted his case.” (R. Doc.

106 at 2.)

      To obtain a certificate of appealability, Defendant must make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). In order

to meet this burden, Defendant must demonstrate “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal quotation marks omitted).

      After carefully reviewing Defendant’s filings in this court, the district

court’s disposition, and the record on appeal, we conclude that reasonable jurists

would not debate the district court’s conclusion that Defendant failed to establish

ineffective assistance of counsel under the standard set forth in Strickland v.


      1
       (...continued)
found on the firearm. However, nothing he presented to the district court even
remotely alluded to the justification defense or fingerprint evidence. In
addressing Defendant’s request for a certificate of appealability, we do not
consider the specific theories he now raises, which were at best raised “in a vague
and ambiguous way” before the district court. See Bancamerica Commercial
Corp. v. Mosher Steel of Kan., Inc., 100 F.3d 792, 798-99 (10th Cir.), op. am. on
other grounds, 103 F.3d 80 (10th Cir. 1996).

                                         -2-
Washington, 466 U.S.668 (1984). Accordingly, for substantially the reasons set

forth by the district court, we DENY Defendant’s request for a certificate of

appealability and DISMISS the appeal.

                                              Entered for the Court



                                              Monroe G. McKay
                                              Circuit Judge




                                        -3-